45 U.S. 712 (1846)
4 How. 712
WILLIAM W. WOODWORTH, ADMINISTRATOR, &c., AND E.V. BUNN, ASSIGNEE, COMPLAINANTS AND APPELLANTS,
v.
JAMES, BENJAMIN, AND ALPHEUS WILSON.
Supreme Court of United States.

*716 The cause was argued by Mr. Latrobe and Mr. Staples, for the complainants, Woodworth and Bunn, and by Mr. Bibb, for the defendants.
Mr. Justice NELSON delivered the opinion of the court.
The objection taken, that the administrator could not apply for an extension of the patent granted to Woodworth, his intestate, under the eighteenth section of the patent law, has been disposed of in the previous case of Wilson v. Rousseau et al., and need not be further noticed.
Another objection taken to the right of the complainants to maintain the suit is, that Woodworth was not the first and original inventer of the planing-machine, against the using of which the defendant was enjoined.
Without going into the proofs in the case, which are very voluminous, it will be sufficient to state, that after fully considering all the evidence produced bearing upon the question, the court is satisfied that the weight of it is decidedly against the objection, and in favor of the allegation in the bill, that Woodworth was the original inventer of the machine.
It is objected, also, that the specifications accompanying the patent were not sufficiently full and explicit, so as to enable a mechanic of ordinary skill to build a machine. The court is not satisfied, according to the proof in the case, that the objection is well founded, and it cannot be relied on as affording sufficient ground for the dismissal of the bill.
A further objection was taken, that W.W. Woodworth, one of the complainants, was improperly joined with E.V. Bunn, the assignee of the exclusive right in Louisville and ten miles around it. The court is of opinion, that the interest of Woodworth in the assignment, as appears from the record, is sufficient to justify his being made a party jointly with the assignee.
Some other objections were taken to the maintenance of the suit on the argument, which it is not material to notice particularly; they have all been considered, and in the judgment of the court afford no sufficient ground for the dismissal of the bill and the dissolving of the injunction.
We think the court erred, and that the decree dismissing the bill, as to the defendant James Wilson, and dissolving the injunction, should be reversed, and that a perpetual injunction should issue.